Citation Nr: 1707552	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  06-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation.

2.  Entitlement to service connection for an acquired a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

3.  Entitlement to service connection for a right leg disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1971 to November 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Waco, Texas.  

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue on appeal to entitlement to service connection for a psychiatric disability, to include PTSD and depression, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

This case was previously before the Board in February 2016, where the Board remanded the issues on appeal for additional development, including attempting to obtain private treatment records, a VA examination for the issue of service connection for a right leg disorder, and for VA medical opinions as to the issues of service connection for atrial fibrillation and an acquired psychiatric disorder.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the February 2016 Board Remand directives, and an additional remand is required to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In February 2016, the Board remanded the issues on appeal for development that included (1) attempting to obtain outstanding private treatment records, 
(2) obtaining VA addendum medical opinions as to the issues of service connection for atrial fibrillation and the acquired psychiatric disorder, and (3) providing a VA examination and medical opinion as to the right leg disorder.   

Outstanding Private Treatment Records 

As discussed above, the Board remanded the issues on appeal, in part, to attempt to obtain private treatment records.  It appears that no attempt to obtain these records was made, to include providing the Veteran with the necessary authorization form.  For this reason, the Board finds that the AOJ did not substantially comply with the February 2016 Board Remand directive to obtain the private treatment records, to include medical records from Dr. M. and Kindred Medical Center.  Stegall, 11 Vet. App. 268.  Accordingly, these treatment (medical) records should be requested if the Veteran gives new authorization.  The Veteran should provide the name and address of the provider as well as dates of treatment, in addition to any authorization needed to obtain such records.

Service Connection for Acquired Psychiatric Disorder

As to the acquired psychiatric disorder, at the October 2010 VA examination, after conducting a mental status examination, the VA psychologist diagnosed depression.  The VA psychologist further assessed that the Veteran's symptoms were mixed features of anxiety and depression, but did not offer an opinion as to whether the depression was due to the in-service motorcycle accident.  For this reason, the February 2016 Board remand requested that the October 2010 VA examiner provide an addendum opinion as to whether currently diagnosed depression had its onset during a period of active service.  

Subsequently, the Veteran did not appear at a scheduled VA mental health examination, and no direct service connection opinion was offered; however, it remains unclear as to whether examination of the Veteran was required as the February 2016 Board remand only requested an addendum VA medical opinion.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271.  As such, a remand is necessary to obtain the necessary direct service connection opinion.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion. 

Service Connection for Right Leg Disorder 

The contention liberally construed for the Veteran is that his claimed right leg disorder is related to active service.  A January 1979 service treatment record entry notes that the Veteran sought treatment for a right leg laceration and right leg contusions proximately due to an in-service motorcycle accident.  Various post-service treatment records reflect that the Veteran has currently diagnosed restless legs syndrome.  A June 2010 VA treatment note reflects that the VA examiner indicated that restless legs syndrome "appears" to be secondary to non-service-connected chronic renal insufficiency.

In February 2016, the Board remanded the right leg disorder issue on appeal for a VA examination and medical opinion to help determine whether the right leg condition is related to the in-service leg injuries during the motorcycle accident.  An examination for the right leg disorder was scheduled for May 2016; however, the record reflects that the Veteran did not report to the May 2016 VA examination. While the Veteran did not report to the May 2016 VA examination, the May 2016 VA examiner opined that it was unlikely that any right leg disorder was due to service, to include an in-service motorcycle accident.  The May 2016 VA examiner reasoned that restless leg syndrome is not associated with traumatic injuries.  

A May 2016 VA heart conditions examination report reflects that the Veteran was hospitalized in February 2016 for bilateral frontal cerebrovascular accidents, which resulted in two weeks of in-patient rehabilitation, and that the Veteran was ultimately discharged to his daughter.  The May 2016 VA examiner also noted that the Veteran required assistance with the activities of daily living.  As there has been no previous VA orthopedic examination specifically addressing the right leg disorder, in an abundance of caution, the Board will remand for a new VA orthopedic examination.  

The Veteran is advised that failing to report to a future VA examination will result in the appeal being decided based on the evidence of record.  38 C.F.R. §3.655(b) (2016).  Individuals for whom examinations have been authorized and scheduled in conjunction with VA compensation claims are required to report for such examinations.  38 C.F.R. § 3.326(a) (2016); see also Dusek v. Derwinski, 2 Vet. App. 519 (1992).  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for atrial fibrillation, an acquired psychiatric disorder, and a right leg disorder (and not already of record).  

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for atrial fibrillation, an acquired psychiatric disorder, and a right leg disorder, specifically by Dr. M. and from Kindred Medical Center, or the appropriate authorizations so the AOJ can obtain these records on the Veteran's behalf.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

2.  Return the October 2010 VA psychiatric examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  The VA examiner should specifically address whether examination is required, and if so, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

(A)   Is it as likely as not (i.e., probability of 50 percent or
more) that the currently diagnosed depression had its onset during a period of active service?  The VA examiner should specifically address whether the in-service motorcycle accident directly caused the currently diagnosed depression.  

(B)   If the not due to service, what is the etiology of the
depression? 

3.  Schedule a VA orthopedic examination in order to assist in determining the nature and etiology of the right leg disorder.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.

An interview of the Veteran regarding the history, a physical examination, and all tests and studies required to respond to the following questions should be performed.

Based on review of the appropriate records, the examiner should offer an opinion on the following question:

Is it as likely as not (i.e., probability of 50 percent or
more) that any identified right leg disorder had its onset during a period of active service, including as due to an in-service right leg laceration and contusions (as noted in the January 1979 service treatment record entry).  The VA examiner should specifically address whether an in-service motorcycle accident directly caused the currently diagnosed restless legs syndrome, or any other right leg disorder.  

   3.  Then readjudicate the issues of entitlement to
service connection for atrial fibrillation, an acquired psychiatric disorder, and a right leg disorder on the merits.  If the benefits sought on appeal remain denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




